Citation Nr: 1444192	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for patellar chondromalacia of the left knee (hereinafter "left knee disability") for the period prior to October 13, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear for a December 2011 Travel Board hearing.  

In July 2013, the Board issued a decision that, in part, denied the Veteran's claim of entitlement to an initial compensable rating for her service-connected left knee disability for the period prior to October 13, 2010.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand in which the parties moved the Court to vacate the Board's decision and return the current issue to the Board for further consideration.

The Board also notes that, in addition to the paper claims file, an electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

Prior to October 13, 2010, the Veteran's left knee disability was manifested by full flexion and extension, with objective evidence of crepitation and subjective reports of pain with use.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for the Veteran's left knee disability for the period prior to October 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5099-5014, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher rating for her left knee disability arises from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, the VA obtained service treatment records, post-service VA treatment records, and a VA examination report.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Analysis

The Veteran's claim for service connection for a left knee disability was granted    in a July 2008 rating decision, and a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014 (2013).  In February 2011, her rating was increased to 10 percent for the time period from October 13, 2010 under Diagnostic Code 5260.  The Veteran asserts that she is entitled to a higher initial rating for the time period prior to October 13, 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities rated under Diagnostic Code 5014 are to be rated based upon limitation of motion of the affected parts pursuant to the criteria for arthritis.  38 C.F.R. § 4.71a.  Pursuant to Diagnostic Code 5003 for arthritis, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs show she first sought treatment for left knee pain in November 2004, reporting a one-week history of pain with flexing or bending that began after a 20 kilometer road march.  Range of motion was not measured, but the examiner noted tenderness in the soft tissues of the knee with no edema, effusion, erythema, ligamentous laxity, or joint line pain.  In September 2005, the Veteran reported a one year history of left knee pain.  Full motion, without effusion or tenderness to palpation was noted on physical examination.  In October 2005, the Veteran reported she was running four to five miles with pain in her left knee, and that she experienced buckling and stiffness.  Physical examination revealed no effusion or locking, but the examiner noted patellar crepitation and painful patellar glide, as well as a positive McMurray's test.  However, x-ray and MRI studies conducted later that month noted narrowed patellofemoral joint space with no synovial effusion, as well as very mild patellar cartilage chondromalacia, but no evidence of a meniscal tear.  The record shows that the Veteran was given a permanent profile based on her left knee condition.

During a November 2007 VA examination, the Veteran reported that she continued to receive conservative treatment after receiving a permanent profile.  She reported current flare-ups of pain approximately two to three times a week that lasted for ten minutes and were brought on by cold weather and impact activities.  She stated she used no assistive devices and was able to perform her activities of daily living, but that she experienced pain with prolonged sitting, as well as when climbing stairs or running.  Upon physical examination, the examiner noted tenderness on palpation to the medial knee, as well as mild crepitus, but no edema, effusion, redness or warmth, instability, weakness, deformity, or muscle atrophy.  Lachman's, anterior drawer, McMurray's, and patellar apprehension tests were negative.  The examiner documented left knee flexion to 140 degrees and extension to 0 degrees, without pain.  Repetition testing showed no change in range of motion and did not cause pain, weakness, or fatigability.

After service, left knee pain was noted in VA treatment records during the time period under review, but range of motion testing was not conducted.  In September 2010, a care provider noted that no swelling, effusion, or crepitus was found upon physical examination of the Veteran's left knee, and issued her a knee brace in response to her complaint of pain.

After review of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for her left knee disability prior to October 13, 2010, given her consistent reports of flare-ups of pain with activities such as running, climbing stairs, and prolonged sitting, as well as several findings, including during the 2007 VA examination, of objective patellar crepitation.  38 C.F.R. §§ 4.40, 4.45, 4.59.

However, to the extent the Veteran believes she is entitled to a rating in excess of 10 percent for the time period under review, the medical findings of record are of greater probative value than her lay allegations regarding the severity of her disability, and those medical findings indicate that the criteria for applicable additional or higher evaluations are not met.  

At no point during the time period under review was either left knee flexion or 
left knee extension limited to a compensable degree, so higher or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  

A higher or separate rating is also not warranted under any other diagnostic code.  Although McMurray's testing conducted in October 2005 was positive, an MRI study conducted later that month revealed no meniscus abnormalities, including dislocation or removal, and McMurray's testing conducted during the 2007 VA examination was negative.  The 2005 MRI also revealed unremarkable ligaments, and instability testing conducted during clinic visits and during the 2007 VA examination was negative.  Objective subluxation testing was also negative.  Thus, a higher and/or separate rating under Diagnostic Code 5257, 5258, or 5259 is not warranted.  Furthermore, the evidence of record does not show that the Veteran has ankylosis, nonunion or malunion of the tibia or fibula, or genu recurvatum, so Diagnostic Codes 5256, 5262, and 5263 are also not for application.

In summary, given the Veteran's consistent complaints of pain with use of her left knee, and after review of the objective medical evidence of record, the Board finds that a rating of 10 percent, but no higher, is warranted for the Veteran's left knee disability prior to October 13, 2010.

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus,
her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to October 13, 2010, a disability evaluation of 10 percent, but no higher, for patellar chondromalacia of the left knee is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


